Exhibit 10.1


gcxtw0gk5a44000002a02.jpg [gcxtw0gk5a44000002a02.jpg]


July 25, 2017




Neeraj Gokhale






Dear Neeraj,


I am very pleased to offer you the position of Senior Vice President, Chief
Product Officer, based out of our Redwood City, CA office, reporting to me.


Your starting annualized base salary will be $300,000 payable on a semi-monthly
basis. In addition, on a yearly basis, you will be eligible to participate in
Model N’s Executive Bonus Plan at an annualized target bonus of $150,000 based
on specific company and personal objectives. During the current fiscal year,
your eligibility for a performance bonus will be prorated based on your start
date.


I will recommend to the Compensation Committee of our Board of Directors that
you be granted Restricted Stock Units (“RSUs”) with a value of $750,000 USD and
Performance-Based RSUs (“PB-RSUs”) with a value of
$250,000 USD of Model N, Inc. through our Equity Incentive Plan. The RSUs are
time based and vest over a four-year period with 25% vesting on each annual
anniversary of the 15th day of the second month of the quarter of your start
date. The PB-RSUs vest over a three-year period with 50% vesting on the second
and third annual anniversary of February 15, 2017.


Additionally, I will recommend to the Compensation Committee of our Board of
Directors that you be granted Restricted Stock United (“Additional RSUs”) with a
value of $100,000 of Model N, Inc. through our Equity Incentive Plan. The
Additional RSUs are time based and vest as to 50% on each of the 6-month and
12-month anniversary of the 15th day of the second month of the quarter of your
start date, respectively.


We will provide additional details on the three grants upon Compensation
Committee approval.


In addition, as an employee of Model N, you will be eligible to participate in
our Employee Stock Purchase Program (ESPP). The ESPP offers employees the
opportunity to purchase Model N stock at a 15% discount using post-tax payroll
deductions. Enrollment into the program occurs twice a year in February and
August.


You are also eligible for employee benefits starting on your first day. More
information will be sent to you following acceptance of this offer.


As a Model N employee, you will be expected to sign and comply with an employee
proprietary information and invention agreement which requires, among other
provisions, confidentiality, the assignment of patent rights to any invention
made during your employment at Model N and non-disclosure of proprietary
information.
While you render services to Model N, you also will not assist any person or
organization in competing with Model N, in preparing to compete with Model N, or
in hiring any employees of Model N.


This offer is subject to your submission of an I-9 form and satisfactory
documentation respecting your identification and right to work in the United
States no later than (3) days after your employment begins. The offer is also
contingent on approval by the Compensation Committee and satisfactory completion
of reference checks and a background check, which we will initiate with your
permission after receiving your acceptance.


As an employee, you may terminate employment at any time and for any reason
whatsoever with notice to Model N. We request that in the event of resignation,
you give the company two weeks’ notice. Similarly, Model N may terminate your
employment at any time and for any reason whatsoever, with or without cause or
advance notice. In addition, we will enter into our standard form Change in
Control and Severance Agreement with you, which


Model N, Inc. | 1600 Seaport Boulevard, Suite 400, Redwood City, CA 94063 | P:
650.610.4600 | F: 650-610-4699 | www.modeln.com



--------------------------------------------------------------------------------

Exhibit 10.1


provides for (i) acceleration of equity vesting in the event of a change in
control of Model N and (ii) continuation of base salary and benefits for six
months post-termination, in each case, subject to and as further described in
such agreement.


We are currently forecasting your start date as August 7, 2017.


To indicate your acceptance of this offer, please sign and date this letter and
return it to Model N. For your convenience, you may sign electronically via
DocuSign, or you may scan and email your signed letter (both pages) to Amelia
Generalis at ageneralis@modeln.com. This offer will expire at the end of day on
July 28, 2017.
I look forward to your favorable reply and to an exciting and productive working
relationship.
Sincerely,
    
/s/ Zack Rinat
 
 
August 7, 2017
 
Zack Rinat
 
 
Proposed Start Date
 
Founder, Executive Chairman and
 
 
 
 
Chief Executive Officer
 
 
 
 
Model N, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Neeraj Gokhale
 
 
July 28, 2017
 
Accepted
 
 
Date
 





Model N, Inc. | 1600 Seaport Boulevard, Suite 400, Redwood City, CA 94063 | P:
650.610.4600 | F: 650-610-4699 | www.modeln.com

